DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (4/20/2022) amended claim 1 and also amended previously withdrawn claims 11 and 16.  Amended claim 1 overcomes prior rejection under 35 USC 112, hereby withdrawn. 
Examiner acknowledges applicant summary interview (held 3/31/2022).
Claims 1, 2, 8 and 9 are currently pending in this office action. 

Response to Arguments
Applicant’s arguments (4/20/2022) with respect to rejection of claims 1, 2, 8 and 9 under 35 USC 103 have been fully considered and found persuasive as relates to amended claims.  Prior rejection of claims 1,2, 8 and 9 under 35 USC 103 is hereby withdrawn.   
Re rejection of claims under 35 USC 101, Applicant arguments have been fully considered, but are not found persuasive. 
    Under Step 2A Prong 1, applicant asserts the claims are not directed to abstract ideas (not fundamental economic practice or mental process)  but to improvement in technology (existing aggregation services) that can be used by financial entities (pgs 16-18)…
Response:   Examiner respectfully disagrees with applicant argument.   
  With regard to currently amended claims the amended claim (1) recites an abstract idea in the category of certain methods of organizing human activities – e.g., commercial interaction - as the claim recites broadly managing of accounts by evaluating gathered transaction information and identifying an account at a service provider associated with the evaluated information for migrating to another service provider.   The limitations to accomplish this include identifying transactions between accounts; identifying attributes of transactions, determining if transactions are repeating transactions; checking to see if these repeating transactions are being aggregated (a comparison step); if not being aggregated ask user if he/she desires aggregation; if yes, then migrate account.    The existing and newly gathered data is displayed to a user.   The claim incorporates multiple limitations that recite evaluation of gathered data - i.e., identifying one or more transactions or attributes, determining whether transactions are repeating and meet other parameters; checking the transactions – that are incorporated into the overall abstract idea that falls within the category of certain methods of organizing human activities.  A user is then asked to make a decision about the result of the evaluation as to migrating an account from one provider to another.   
    Applicant asserts an improvement in technology – i.e., existing aggregation services.  However, such improvement is not evident in the claims per the description above and the language of the claims themselves, as the process of aggregating information is merely a process for which a trusted device is used to display (in an interface) and evaluate the data. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the servers are recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.     
   Examiner notes, contrary to applicant assertion, the using credentials to gather data is interpreted as part of the steps of gathering data, additional elements beyond he abstract idea. The steps of the claims wherein data is actually being evaluated (including making comparisons) are incorporated into the abstract idea that falls within the category of certain methods of organizing human activities.  Accordingly, the claim recites an abstract idea and rejection under 35 USC 101 is maintained.        
   Under Step 2A Prong 2 (pg 18-20): …the claimed subject matter is integrated into a practical application…claimed solution improves functioning of the computing technology…
Response:  Examiner respectfully disagrees with applicant argument.   
   The claims recite gathering information associated with multiple accounts and evaluating that data, looking for particular attributes to make sure all desired information has been gathered from multiple providers about a user’s accounts with an evaluation occurring regarding migrating of a particular account.  The focus of the claims is on this process, which is an abstract concept as explained above. 
   Applicant arguments re technology improvement and dynamic occurrence of the claimed limitations is not commensurate with the scope of the claims, as explained above. Further, as servers, hardware device and graphical user interface are the recited computing technology, there is further no improvement evident in the claims, as the server is recited as being the source of data and the hardware device (and interface) is merely being used to display and evaluate data.  This claimed functionality does not evidence an improvement in functioning of computing technology.  
   Regarding the “electronically displaying…” limitation, merely recites that a display is presented to a user for the user to enter information in some manner, which of itself recites insignificant extra-solution activity performed using a computing device. Therefore, applicant arguments are not found persuasive as regards a practical application. 
   Regarding applicant arguments re significantly more (pgs 20-21), Examiner notes that arguments under step 2A Prong 2 above that explain the abstract idea and additional elements are relevant under step 2B also. Further, the arguments - as relates to dynamic performance of the claimed steps and asserting an improved aggregation service because a user would not be required to manually identify accounts not being aggregated - are not commensurate with the scope of the claims.   Accordingly, rejection of the claims under 35 USC 101 remains applicable. 

Claim Objections
Claim 1 is objected to because of the following informalities: the 2nd limitation reads “logging into one or more service providers on behalf of the user, using previously stored electronic credentials of the user…in response to the trusted hardware device having permissions to access transactions of the one or more services providers…”  The word “services” should be amended to read “service” in order to maintain antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Claim 1 recites” logging into one or more service providers on behalf of the user, using previously stored electronic credentials of the user…in response to the
trusted hardware device having permissions to access transactions of the one or more services providers,…”
   A review of the specification shows paragraph 87, that reads -  An external account module 208, in one embodiment, may download and/or aggregate a set of transactions directly from one or more servers 108 of one or more service providers 108 (e.g., using a user's electronic credentials for a specific service provider 108 to access an API, CLI, web interface by web crawling and/or screen scraping, or the like).  Paragraph 76, which is the only reference to a permission, further reads - …discovery module 104…may comprise a local repository of aggregated data, which one or more other devices 102…may access and use, with a user’s permission.  These two passages appear to support credentials to access an account, but do not indicate logging in in response to a requested device having permissions to access the information.
    Dependent claims 2, 8 and 9 are similarly rejected because they do not cure the deficiencies of claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 1 is directed to a process, which is a statutory category of invention. (Step 1:Yes)

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
  …   
  identifying, …, one or more of the transactions of the first service provider, between an account of the user with the first service provider and an account of the user with a second service provider, the second service provider not within the one or more service providers;
   identifying,…, one or more attributes for each of the one or more transactions aggregated from the first service provider between the account of the user with the first service provider and the account of the user with the second service provider; 
    determining,…, whether the transactions between the account of the user with the
first service provider and the account of the user with the second service provider are repeating transactions that have a number of predefined attributes in common that satisfy a threshold number of similarities, the predefined attributes in common comprising at least one of a transaction amount and a transaction date;
    checking,…, the transactions of the one or more service providers to determine whether transactions for the account of the user with the second service provider are being aggregated…;
   in response to determining that the transactions are repeated transactions satisfying the threshold number of similarities and that transactions for the account of the user with the second service provider are not being aggregated…, prompting the user,…, for second…credentials for the account of the user with the second service provider; and
     …
    …displaying to the user,…, …for prompting the user to migrate the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider:
      migrating, …, the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider in response to receiving confirmation from the user to migrate the account at the second service provider; and
     re-prompting the user,…, in response to verifying that one or more subsequent repeating transactions have not remained migrated to the first service provider, to migrate the account at the second service provider associated with the repeating transactions to the first service provider.

   The claim (1) recites an abstract idea in the category of certain methods of organizing human activities – e.g., commercial interaction (in the managing of accounts at providers) - as the claim recites broadly managing of accounts by evaluating gathered transaction information and identifying an account at a service provider associated with the evaluated information for migrating to another service provider – i.e., identifying transactions between accounts; identifying attributes of transactions, determining if transactions are repeating transactions; checking to see if these repeating transactions are being aggregated (a comparison step); if not being aggregated ask user if he/she desires aggregation; if yes, then migrate account and transactions on the account that may occur later.    The existing and newly gathered data is displayed to a user.   The claim incorporates multiple limitations that recite evaluation of gathered data - i.e., identifying one or more transactions or attributes, determining whether transactions are repeating and meet other parameters; checking the transactions – that are incorporated into the overall abstract idea that falls within the category of certain methods of organizing human activities.  A user is then asked to make a decision about the result of the evaluation as to migrating an account from one provider to another.   The computing components - servers, hardware device, graphical user interface, interface - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
The judicial exception is not integrated into a practical application.  The claim recites additional elements – servers, hardware device, graphical user interface - that identify a source of data, a device used to perform the analysis and an element that displays results and can receive input.  These computing elements are recited at a high-level of generality (e.g., see specification, paragraphs 31-33, 37, fig 1) such that these elements are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))   Also, the additional element reciting “electronically” (as regards displaying) is indicative of a computer-based device being used to implement the abstract idea.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).
    Further, the judicial exception is not integrated into a practical application because the limitations – 
   …presenting to a user one or more access controls for defining permissions for accessing aggregated transaction data for the user;
    logging into one or more service providers on behalf of the user, using previously
stored electronic credentials of the user, to aggregate transactions of the one or more service providers…in response to the…having permissions to access transactions of the one or more services providers, the one or more service providers comprising a first service provider; 
…displaying to the user…the aggregated transactions of the first service provider and the aggregated transactions of the second service provider; 
accessing,…, data of the account of the user from the second service provider on behalf of the user using the second…credentials for aggregation…; 
   …displaying to the user,…, the aggregated transactions of the first service provider and the aggregated transactions of the second service provider;
…displaying to the user…for prompting the user to migrate the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider 
recite additional elements that are insignificant extra-solution activity to the judicial exception – i.e., data gathering and outputting (e.g., presenting, displaying).  These activities are incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and do not impose any meaningful limits on practicing the abstract idea.   Therefore, the claim is directed to an abstract idea that is not integrated into a practical application (Step 2A Prong 2: No).   

Step 2B
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - servers, hardware device, graphical user interface, interface - merely recite use of computer devices as tools to perform the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).
    Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
…presenting to a user one or more access controls for defining permissions for accessing aggregated transaction data for the user;
    logging into one or more service providers on behalf of the user, using previously
stored…credentials of the user, to aggregate transactions of the one or more service providers…in response to the…having permissions to access transactions of the one or more services providers, the one or more service providers comprising a first service provider; 
…displaying to the user…the aggregated transactions of the first service provider and the aggregated transactions of the second service provider; 
accessing,…, data of the account of the user from the second service provider on behalf of the user using the second…credentials for aggregation…; 
   …displaying to the user,…, the aggregated transactions of the first service provider and the aggregated transactions of the second service provider;
…displaying to the user…for prompting the user to migrate the account at the second service provider associated with the repeating transactions with the account at the first service provider to the first service provider 

      As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering and outputting (e.g., displaying, presenting) to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).  Thus, claim 1 does not recite any additional elements that amount to significantly more than the abstract idea.  (Step 2B: No)      
Dependent claims 2, 8 and 9 are also rejected under 35 USC 101.
   Dependent claim 2 further describes the additional element in claim 1 - “accessing… data of the account of the user from the second service provider…”  Dependent claim 8 further describes an additional element of transaction data that is gathered in claim 1.  These are recitations further describing gathering (aggregating) of data and describing the gathered data, which is insignificant extra-solution activity.  Analysis as presented in claim 1 is therefore also applicable here.  
      Dependent claim 9 (determining actions based on the identified data and subsequent determinations) further describes the abstract idea that is present in independent claim 1.  
   In summary, these dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Therefore, claims 1, 2, 8 and 9 are not patent-eligible under 35 USC 101.

Conclusion
           The prior art made of record and not relied upon, yet considered pertinent to applicant's disclosure is listed in attached form PTO-892.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696